Exhibit 10.2

Restricted Stock Unit Grant Agreement

McDermott International, Inc. 2009 Long-Term Incentive Plan

On March 5, 2012 (the “Date of Grant”), the Compensation Committee of the Board
of Directors (the “Committee”) of McDermott International, Inc. (the “Company”)
selected you to receive a grant of Restricted Stock Units (“RSUs”) under the
Company’s 2009 Long-Term Incentive Plan (the “Plan”). The provisions of the Plan
are incorporated herein by reference.

Any reference or definition contained in this RSU Grant Agreement (this
“Agreement”) shall, except as otherwise specified, be construed in accordance
with the terms and conditions of the Plan and all determinations and
interpretations made by the Committee with regard to any question arising
hereunder or under the Plan shall be binding and conclusive on you and your
beneficiaries, estate or personal representatives. The term “Company” as used in
this Agreement with reference to employment or service shall include
subsidiaries of McDermott. Whenever the words “you” or “your” are used in any
provision of this Agreement under circumstances where the provision should
logically be construed to apply to any beneficiary, estate, or personal
representative to whom any rights under this Agreement may be transferred by
will or by the laws of descent and distribution they shall be deemed to include
any such person or estate. This Agreement shall be subject to the Company’s
Clawback Policy, which is attached hereto as Exhibit A and is incorporated
herein by reference.

Restricted Stock Units

RSU Award. You have been awarded the number of RSUs shown on the Notice of Grant
dated March 5, 2012, which is incorporated herein by reference. Each RSU
represents a right to receive a share of Company common stock on the Vesting
Date (as set forth in the “Vesting Requirements” paragraph below) provided the
vesting requirements set forth in this agreement have been satisfied.

Vesting Requirements. Subject to the “Forfeiture of RSUs” paragraph below, RSUs
do not provide you with any rights or interest therein until they become vested
under one or more of the following circumstances (each such date a Vesting
Date):

 

  •  

in one-third (1/3) increments on the first, second and third anniversaries of
the Date of Grant provided you are still employed with the Company on the
applicable anniversary;

 

  •  

25% of the then-remaining outstanding RSUs if your employment with the Company
is involuntarily terminated by reason of a Reduction in Force on or after the
first anniversary and prior to the second anniversary of the Date of Grant;

 

  •  

50% of the then-remaining outstanding RSUs if your employment with the Company
is involuntarily terminated by reason of a Reduction in Force on or after the
second anniversary and prior to the third anniversary of the Date of Grant; and



--------------------------------------------------------------------------------

  •  

100% of the then-remaining outstanding RSUs on the earliest to occur prior to
the third anniversary of the Date of Grant of: (1) the date of termination of
your employment from the Company due to death, (2) your disability (as defined
in the Plan), or (3) the date a Change in Control (as defined in the Plan)
occurs.

For purposes of this Agreement, a “Reduction in Force” shall mean a termination
of employment with the Company due to elimination of a previously required
position or previously required services, or due to the consolidation of
departments, abandonment of facilities or offices, technological change or
declining business activities, where such termination is intended to be
permanent; or under other circumstances which the Compensation Committee, in
accordance with standards uniformly applied with respect to all similarly
situated employees, designates as a reduction in force.

Forfeiture of RSUs. RSUs which are not and do not become vested upon your
termination of employment with the Company shall, coincident therewith,
terminate and be of no force or effect.

In the event that while you are employed by the Company or are performing
services for or on behalf of the Company under any consulting agreement, (a) you
are convicted of (i) a felony or (ii) a misdemeanor involving fraud, dishonesty
or moral turpitude, or (b) you engage in conduct that adversely affects or may
reasonably be expected to adversely affect the business reputation or economic
interests of the Company, as determined in the sole judgment of the Committee,
then all RSUs and all rights or benefits awarded to you under this Agreement
shall be forfeited, terminated and withdrawn immediately upon (1) notice to the
Committee of such conviction pursuant to (a) above or (2) final determination
pursuant to (b) above by the Committee. The Committee shall have the right to
suspend any and all rights or benefits awarded to you hereunder pending its
investigation and final determination with regard to such matters.

Payment of RSUs. RSUs shall be paid in shares of Company common stock, which
shares shall be distributed as soon as administratively practicable, but in no
event later than 30 days, after the applicable Vesting Date.

Taxes

You will realize income in connection with this grant of RSUs in accordance with
the tax laws of the jurisdictions applicable to you.

By acceptance of this Agreement, you agree that any amount which the Company is
required to withhold on your behalf, including state income tax and FICA
withholding, in connection with income realized by you under this Agreement will
be satisfied by withholding whole units or shares having an aggregate fair
market value as equal in value but not exceeding the amount of such required tax
withholding, unless the Committee determines to satisfy the statutory minimum
withholding obligation by another method permitted by the Plan.

Regardless of the withholding method referred to above, you are liable to the
Company for the amount of income tax which the Company is required to withhold
in connection with the income



--------------------------------------------------------------------------------

realized by you in connection with this Agreement and you hereby authorize the
Company to withhold such amount, in whole or in part, from subsequent salary
payments, without further notice to you if the withholding method referred to
above is not utilized or does not completely cover such required tax
withholding.

Transferability

RSUs granted hereunder are non-transferable other than by will or by the laws of
descent and distribution or pursuant to a qualified domestic relations order.

Securities and Exchange Commission Requirements

If you are a Section 16 insider, this type of transaction must be reported on a
Form 4 before the end of the second (2nd) business day following the Date of
Grant. Please be aware that if you intend to reject the grant, you should do so
immediately after the Date of Grant to avoid potential Section 16 liability.
Please advise Dennis Edge and Kim Wolford immediately by e-mail, fax or
telephone if you intend to reject this grant. Absent such notice of rejection,
the Company will prepare and file the required Form 4 on your behalf within the
required two (2) business day deadline.

If you are currently subject to these requirements you will have already been
advised of your status. If you become a Section 16 insider at some future date,
reporting will be required in the same manner noted above.

Other Information

Neither the action of the Company in establishing the Plan, nor any action taken
by it, by the Committee or by your employer, nor any provision of the Plan or
this Agreement shall be construed as conferring upon you the right to be
retained in the employ of the Company or any of its subsidiaries or affiliates.

This award in intended to comply with or be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) and ambiguous
provisions, if any, shall be construed in a manner that is compliant with or
exempt from the application of Section 409A, as appropriate.



--------------------------------------------------------------------------------

Exhibit A

POLICY & PROCEDURE NO. 1405-003 -------- EFFECTIVE DATE: 03/01/11

 

SUBJECT:

   Clawback Policy

AFFECTS:

   McDermott International, Inc. and its subsidiaries and affiliated companies
(hereinafter referred to as “the Company”)

PURPOSE:

   To comply with the provisions of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (the “Dodd-Frank Act”) or any other “clawback” provision
required by law or the New York Stock Exchange.

GENERAL:

   On July 21, 2010, the Dodd-Frank Act was signed into law, which requires the
Securities and Exchange Commission to issue final rules which require issuers to
develop and implement a policy providing for the “clawback” of certain
compensation. This policy expresses the Company’s intent to comply with the
Dodd-Frank Act or any other “clawback” provision required by applicable law or
regulation.

POLICY:

  

The Company shall seek to recover any incentive-based award granted to any
executive officer of the Company as required by the provisions of the Dodd-Frank
Act or any other “clawback” provision required by law or the listing standards
of the New York Stock Exchange.

 

The Company may amend this policy at any time as necessary.

Interpretation Contact for the above policy is the Senior Vice President, Chief
Administration Officer and Senior Vice President, General Counsel and Corporate
Secretary.